Detailed Office Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the claims filed on 4/13/2021. Claims 2-11, 15, 16, 18-22, and 26-29 are canceled.  Claims 1, 12-14, 17, 23-25 and 30-33 are amended.

Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claim 23, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 23-33 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement set forth in the Final Rejection dated 1/12/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Final authorization for this examiner’s amendment was given in a telephone interview with John Henri 6/5/2021.  

The CLAIMS have been amended as follows: 

1. (currently amended) A dipole drive spacecraft system for space propulsion configured to generate a thrust with an ambient space plasma without an onboard propellant comprising: 
supply which is a nuclear generator or a solar power system;
[[and ]]
an electron gun; 
two parallel charged screens, including a positive charged screen and a negative charged screen;[[,]] 
wherein said power supply and said electron gun are configured to two parallel charged screens, with said voltage potential difference being between 1 volt and 564 kilovolts, or wherein said voltage potential difference being a kinetic voltage of the ambient space plasma [[wind]], to thereby create the two parallel charged screens ,
wherein the dipole drive spacecraft system is configured such that when an outward facing normal to the positive charged screen is oriented opposite to a direction of a velocity of the ambient space plasma, the dipole drive spacecraft system accelerates the ambient space plasma thereby generating the thrust along the outward facing normal to the positive charged screen,
wherein the dipole drive spacecraft system is configured such that when an outward facing normal to the negative charged screen is oriented opposite to the direction of the velocity of the ambient space plasma, the dipole drive spacecraft system decelerates the ambient space plasma thereby generating a drag along the outward facing normal to the negative charged screen, and
wherein the dipole drive spacecraft system is configured such that when the outward facing normal to the negative charged screen is oriented oblique to the direction of the velocity of the ambient space plasma, the dipole drive spacecraft system reflects the ambient space plasma at an angle of reflection equal to an angle of incidence of the velocity of the ambient space plasma thereby generating a reaction force on the dipole drive spacecraft system equal and opposite to the force applied to the ambient space plasma when the dipole drive spacecraft system reflects the ambient space plasma at the angle of reflection 

2. (Cancel) 
3. (Cancel) 
4. (Cancel) 
5. (Cancel) 
12. (Currently amended) [[A]] The dipole drive spacecraft system of claim 1 [[with]] wherein the two parallel charged screens comprise metal wire screens.
13. (Currently amended) [[A]] The dipole drive spacecraft system of claim 1 [[with]] wherein the two parallel charged screens comprise metal coated high strength fibers
14. (Currently amended) [[A]] The dipole drive spacecraft system of claim 1 [[with]] wherein the two parallel charged screens comprise carbon fibers, with or without a metal coating 
17. (Currently amended) [[A]] The dipole drive spacecraft system of claim 1 comprising booms to deploy said positive charged screen and said negative  charged screen.
an ambient space plasma comprising:
            providing a dipole drive spacecraft system configured to generate a thrust with the ambient space plasma without an onboard propellant, wherein the dipole drive spacecraft comprises:
supply which is a nuclear generator or a solar power system; [[and]]
an electron gun; and
two parallel charged screens, including a positive charged screen and a negative charged screen; and
maintaining a voltage potential difference between said two parallel charged screens with said power supply and said electron gun, with said voltage potential difference being between 1 volt and 564 kilovolts or said voltage potential difference being no greater than 3 times a kinetic voltage of the ambient space plasma; and
performing at least one of:
orienting an outward facing normal to the positive charged screen opposite a direction of a velocity of the ambient space plasma thereby accelerating the ambient space plasma thereby generating the thrust along the outward facing normal to the positive charged screen,
orienting an outward facing normal to the negative charged screen opposite the direction of the velocity of the ambient space plasma thereby decelerating the ambient space plasma thereby generating a drag along the outward facing normal to the negative charged screen, and
orienting the outward facing normal to the negative charged screen oblique to the direction of the velocity of the ambient space plasma so that the dipole drive spacecraft system reflects the ambient space plasma at an angle of reflection equal to an angle of incidence of the velocity of the ambient space plasma thereby generating a reaction force on the dipole drive spacecraft equal and opposite to a force applied to the ambient space plasma when the dipole drive spacecraft system reflects the ambient space plasma at the angle of reflection.
24. (Currently amended) [[A]] The process of claim 23 further comprising, generating power with the two parallel charged screens by creating the drag against the ambient space plasma  
25. (Currently amended) [[A]] The process of claim 23 further comprising, providing a loop of current carrying wire around a respective perimeter of each screen of the two parallel charged screens to deploy the two parallel charged screens by a magnetic pressure exerted by the loop of current carrying wire  
26. (Cancel) 
27. (Cancel) 
28. (Cancel) 
29. (Cancel) 
30. (Currently Amended) [[A]] The process of claim 23, further comprising charging the two parallel charged screens so as to deploy each screen of the two parallel charged screens via electrostatic self-repulsion 
31. (Currently amended) [[A]] The process of claim 23, further comprising orienting the two parallel charged screens so as an inclination of an [[the]] orbit of [[a]] the dipole drive spacecraft 
32. (Currently amended) [[A]] The process of claim 23, further comprising orienting the two parallel charged screens so as the dipole drive spacecraft in interplanetary space.
33. (Currently amended) [[A]] The process of claim 23, further comprising orienting the two parallel charged screens so as the dipole drive spacecraft to very high velocities for travel to destinations beyond the solar system.
Allowable Subject Matter
Claims 1, 12-14, 17, 23-25 and 30-33 are allowable.
The following is an examiner’s statement of reasons for allowance: The nearest prior art is Krauss 2016/0040658.
The prior art neither teaches nor renders obvious either A dipole drive spacecraft system for space propulsion configured to generate a thrust with an ambient space plasma without an onboard propellant comprising: a power supply; an electron gun; two parallel charged screens, including a positive charged screen and a negative charged screen; wherein said power supply and said electron gun are configured to maintain a voltage potential difference between said two parallel charged screens, wherein the dipole drive spacecraft system is configured such that when an outward facing normal to the positive screen is oriented opposite to a direction of a velocity of the ambient space plasma, the dipole drive spacecraft system accelerates the ambient space plasma thereby generating the thrust along the outward facing normal to the positive screen, wherein the dipole drive spacecraft system is configured such that when the an outward facing normal to the negative screen is oriented opposite to the direction of the velocity of the ambient space plasma, the dipole drive spacecraft system decelerates the ambient space plasma thereby generating a drag along the outward facing normal to the negative screen, and wherein the dipole drive spacecraft system is configured such that when the outward facing normal to the negative screen is oriented oblique to the direction of the velocity of the ambient space plasma, the dipole drive spacecraft system reflects the ambient space plasma at an angle of reflection equal to an angle of incidence of the velocity of the ambient space plasma thereby generating a reaction 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE BREAZEAL whose telephone number is (571)272-5792.  The examiner can normally be reached on Monday-Friday 9:30-6:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/WILLIAM LEE. BREAZEAL/
Examiner
Art Unit 3741



/ARUN GOYAL/Primary Examiner, Art Unit 3741